TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 17, 2014



                                     NO. 03-12-00281-CR


                          Naum Antonio Fuentes-Sanchez, Appellant

                                                v.

                                  The State of Texas, Appellee




       APPEAL FROM THE 33RD DISTRICT COURT OF BURNET COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
   AFFIRMED IN PART; MODIFIED AND, AS MODIFIED, AFFIRMED IN PART --
                   OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgments of conviction signed by the trial court on April 12, 2012.

Having reviewed the record and the parties’ arguments, the Court holds that there was no error

requiring reversal in the trial court’s judgments of conviction as to Counts Three, Four, Five, and

Six. Therefore, the Court affirms the trial court’s judgments of conviction for Counts Three

(burglary of a habitation), Four (aggravated robbery), Five (aggravated robbery), and Six (injury

to the elderly). However, there was error requiring correction in the judgments for Counts One,

Two, Seven, and Eight. Therefore, the Court modifies the remaining judgments of conviction as

follows:   the judgment for Count One (aggravated sexual assault) is modified to delete

“CONSECUTIVELY” and instead reflect that the sentence shall run “CONCURRENTLY”; the

judgment for Count Two (aggravated sexual assault) is modified to delete the cumulation order;
and the judgments for Counts Seven (aggravated assault) and Eight (aggravated assault) are

modified to reflect that the “Statute for Offense” is “22.02 Penal Code.” As so modified, we

affirm the trial court’s judgments of conviction for Counts One, Two, Seven, and Eight. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.